 Case 3:20-cv-00537-RJD Document 29 Filed 02/11/21 Page 1 of 2 Page ID #519




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRIAN K. VOLLMER                                      )
                                                      )
       Plaintiff,                                     )
                                                      )
               vs.                                    )       Case No. 20-cv-537-RJD
                                                      )
COMMISSIONER of SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

                                MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on Plaintiff’s Petition to Award Attorney’s Fees

pursuant to the Equal Access to Justice Act (Doc. 27). Plaintiff asks for an award of attorney’s

fees in the amount of $3,760.50. Defendant responded that he has no objection to the fees sought

(Doc. 28).

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B). The Court further

finds that the amount sought is reasonable and appropriate. Therefore, Plaintiff’s Petition to

Award Attorney’s Fees (Doc. 27) is GRANTED. The Court awards Plaintiff attorney’s fees in

the amount of $3,760.50 (three thousand, seven hundred and sixty dollars and fifty cents). This

award shall fully and completely satisfy any and all claims for fees and expenses that may have

been payable to Plaintiff in this matter under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This order does not address Plaintiff’s costs.

       Any fees paid belong to Plaintiff and not his attorney and can be offset to satisfy any pre-

existing debt that Plaintiff owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010). If

Defendant can verify that Plaintiff does not owe a pre-existing debt to the government subject to


                                                  1
 Case 3:20-cv-00537-RJD Document 29 Filed 02/11/21 Page 2 of 2 Page ID #520




offset, Defendant will direct that the award be made payable to Plaintiff’s attorney pursuant to the

EAJA assignment duly signed by Plaintiff and Counsel. If there is a debt and any funds are

remaining, payment shall issue in Plaintiff’s name, but shall be mailed to Plaintiff’s counsel at 55

Grasso Plaza, Suite 6964, St. Louis, Missouri, 63123.

IT IS SO ORDERED.

DATED: February 11, 2021


                                              s/   Reona J. Daly
                                              Hon. Reona J. Daly
                                              United States Magistrate Judge




                                                   2
